Order entered July 21, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00076-CV

                    VENKY VENKATRAMAN, Appellant

                                        V.

            STEPHEN D. SKINNER AND JYOTI MASUREKAR,
             JOINTLY AND SEVERALLY LIABLE, Appellees

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-04-11968-V

                                     ORDER

      Before the Court is appellant’s July 18, 2021 Motion to Abate Appeal Due

to Incorrect and Incomplete Court Reporter’s Records. In his motion, appellant

asserts the reporter’s record filed on July 6, 2021 incorrectly lists attorneys Ms.

Rowan and Ms. Johnson in the Index as participating in the trial. Ms. Rowan and

Ms. Johnson, however, are not listed under “Appearances” and a search of their

names shows them only listed in the Index. Accordingly, their inclusion of their

names in the Index appears to be error. Additionally, appellant asserts that the
reporter’s record fails to include the exhibits that were admitted at trial. Lastly,

appellant asserts that, although requested, the reporter’s record of the hearing

conducted on December 16, 2020 has not been filed.

      We GRANT the motion as follows. We ORDER Glenda Finkley, Official

Court Reporter for the 256th Judicial District Court, to file, by August 11, 2021,

(1) a corrected reporter’s record of the trial conducted on December 1, 2020 with a

corrected index and all the exhibits admitted at trial and (2) the reporter’s record of

the hearing conducted on December 16, 2020.

      Appellant’s brief on the merits will be due within thirty days after the

reporter’s record is complete.

      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Finkley and all parties.

                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE